Title: To Thomas Jefferson from George Wythe, 15 August 1792
From: Wythe, George
To: Jefferson, Thomas



G.W. to Mr Jefferson
Richmond, 15 august 1792.

I wrote to you lately, kind sir, begging the favour of you to direct in every thing about the seal, and undertaking to add twenty pounds to the money allowed for it by the general assembly. The smallest size will be most convenient; and perhaps the figures may be represented on a small as well as on a large one. I pray you to remember me affectionately to all your family, and that you will believe me to be ever mindfull of your manifold valuable kindnesses to me.
